Title: To Thomas Jefferson from Benjamin H. Latrobe, 2 October 1803
From: Latrobe, Benjamin H.
To: Jefferson, Thomas


          
            Dear Sir,
            Newcastle, Octr. 2d. 1803
          
          I have delayed to answer your favor of the 14h. September for a few days, untill I had compleatly ascertained whether by any exertion it would be possible to procure sheet Iron sufficient to cover the public buildings & to make up the deficiency for Monticello this Autumn, and I have now the satisfaction to inform you, that all your Iron is rolled & will be sent off by the first opportunity, & that two or three Tons intended for the President’s house at Washington are also ready & will be dispatched by the earliest Vessel.—The fever at present raging both at Philadelphia & Alexandria renders it however doubtful when an opportunity directly to George town may occur. It is my intention, that should it appear probable that considerable delay will be occasioned by waiting for a vessel, the Iron shall be sent to Baltimore, & from thence by Land, as the Iron will be sufficient to load two or three Waggons, and the expence of Transportation will not, I find on enquiry, be encreased more than 8 or 10 Dollars ⅌ Ton,—or about 5 ⅌Cent on the value of the Iron.—
          By a letter written to you from Washington I endeavored to inform you of the exact state of the work at the Capitol, and of the difficulty of procuring stone; which has from the commencement most materially retarded the work. As I shall have the honor of seeing you at Washington in the course of next Week, I will not take up your time at present further than to say that the stoves & flues for heating the Senate Chamber will be forwarded from Philadelphia in the course of this month, and that the fever having driven away our best Coppersmith, I have ordered the pipes for the Water closet at the President’s house, at Baltimore, where, by this time, they must be ready to be sent on. 
          The universal drought of this summer has silenced many of the best Pensylvanian forges, at least during many hours out of twenty four., I must beg that you will admit this apology for the delay in forwarding the Sheet iron, to procure which, at last, has required no small degree of exertion. 
          I write this letter with Mr Peale’s polygraph,—a machine the most useful that has, I believe, as yet been invented for the purpose of copying letters. I am not yet entirely Master of its motion so as to write exactly the same hand, which a single pen produces; but in an hour’s practice I learned to write with the same ease & rapidity as with the common pen. I doubt not but that you have heard of the machine, & perhaps you possess one of them. What I have written on the other side is a specimen of the truth with which the copy is made.—The young Gentleman whom you did me the favor to recommend to me has now been in my office upwards of two months. He possesses that valuable substitute for Genius,—laborious precision, in a very high degree; and is therefore very useful to me, though his professional education has been hitherto much misdirected.—His personal character and habits are very singular. He is an enthusiastic methodist, devoting many hours of the evening & morning to prayer & singing of psalms,—and though a temper violently choleric appears through the viel of religious mildness, he has himself so perfectly under command, as never to have exhibited any visible anger, though the provocations to it by the motley crew of my people have been sometimes beyond the common bounds of human patience. I think he will become a very useful citizen, though never a very amiable Man. 
          Believe me with the truest respect and attachment Your faithful hble Servt
          
            B Henry Latrobe
          
         